DETAILED ACTION

This office action is in response to the claims filed 4/8/2019.  Claims 1-17 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract uses the legal phraseology “comprising” in lines 1 and 4.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities: lines 1-2 of claim 6 recite, “said ring is removable form (sic) said cylindrical tube”, which appears to be grammatically incorrect.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-11, 14, 15, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the width of said ring" in line 3 and “the remaining length of said cylindrical tube” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the interior volume of said cylindrical tube" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the compressive force” and “the pinching of said cylindrical tube" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the hollow inside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said ball” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1, from which claim 14 depends 
Claim 15 recites the limitation "the interior volume of said cylindrical tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the longitudinal length of said massage tool" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (2004/0006292) in view of Chen et al (6,174,297).

Joseph does not disclose a ring having an inner circumferential surface and an outer circumferential surface, wherein said inner circumferential surface of said ring surrounds the exterior surface of said cylindrical tube, and said inside inner circumferential surface of said ring has an inside diameter smaller than the outside diameter of said cylindrical tube, whereby said open second end of said cylindrical tube is compressed closed.
However, Chen in fig 18 teaches a massage device including a cylindrical tube (11) (inner net), a plurality of balls (40) (massage balls) disposed in the cylindrical tube (11), and a ring (41) (strings are formed into a loop for tightening portions of the cylindrical tube (11)) (col 1, ln 14-16) having an inner circumferential surface and an outer circumferential surface (see fig 18, showing the ring (41) having an inner circumferential surface touching the tube (11) and an outer circumferential surface facing away from the tube (11)), wherein said inner circumferential surface of said ring surrounds the exterior surface of said cylindrical tube (see fig 18, showing the ring (41) surrounding the tube (11)), and said inside inner circumferential surface of said ring has 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Joseph by providing a string provided as a ring having an inner circumferential surface and an outer circumferential surface, wherein said inner circumferential surface of said ring surrounds the exterior surface of said cylindrical tube, and said inside inner circumferential surface of said ring has an inside diameter smaller than the outside diameter of said cylindrical tube, whereby said open second end of said cylindrical tube is compressed closed as taught by Chen in order to allow the open outer end of the cylindrical tube to be tightened (Chen, col 1, ln 14-17).
Regarding claim 2, Joseph discloses said cylindrical tube (1, 2) has a length that is longer than the combined length of the plurality of said balls (3) disposed longitudinally within said cylindrical tube (1, 2), and any empty space between said balls (3) (see fig 1), and the modified Joseph’s reference disclose the cylindrical tube (11 of Chen) has a length that is longer than the combined length of the plurality of said balls (41 of Chen) any empty space between said balls, and the width of said ring, whereby the remaining length of said cylindrical tube not containing said balls, extends outward from said ring and provides a means for creating a handle (as shown in fig 18 of Chen, 
Regarding claim 3, the modified Joseph’s reference discloses the interior volume of said cylindrical tube available for containing the plurality of said balls disposed within said cylindrical tube is set by the position of said ring surrounding said cylindrical tube (as shown in fig 18 of Chen, the ring (41) can be placed at different points of the cylindrical tube (11) and therefore would change the interior volume of said cylindrical tube available for containing the plurality of said balls).
Regarding claim 4, the modified Joseph’s reference discloses the compressive force created by the pinching of said cylindrical tube between said inner circumferential surface of said ring holds said ring in position (as shown in fig 18 of Chen, ring (41) causes compressive force created by the pinching of said cylindrical tube by tying a string, and would hold the ring (41) in position).
Regarding claim 5, the modified Joseph’s reference discloses said ring (41 of Chen) is movable longitudinally along the exterior surface of said cylindrical tube (11) (ring (41 of Chen) is formed by tying a string along the outside surface of the cylindrical tube (11 of Chen), and therefore is capable of moving longitudinally along the exterior surface of said cylindrical tube (Chen, col 1, ln 14-18).
Regarding claim 6, the modified Joseph’s reference discloses said ring (41 of Chen) is removable from said cylindrical tube (11 of Chen) (ring (41 of Chen) is formed by tying a string along the outside surface of the cylindrical tube (11 of Chen), and therefore the ring (41) is capable of being removed from the cylindrical tube (41 of Chen) by untying the string).

Regarding claim 8, Joseph discloses said first material comprises rubber (elastomeric or rubber material) (para [0008]).
Regarding claim 15, the modified Joseph’s reference discloses said plurality of balls (41 of Chen) are movable within the interior volume of said cylindrical tube (11 of Chen) set by the position of said ring (41 of Chen) (as shown in fig 18 of Chen, the balls (40 of Chen) can move within the space defined by the ring (41 of Chen).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al and Chen et al as applied to claim 7 above, and further in view of Slocum (2017/0273859).
Regarding claim 9, modified Joseph discloses the first material is rubber (Joseph, para [0008]).
Modified Joseph does not disclose the material is synthetic rubber.
However, Slocum teaches a massaging device including a plurality of balls (30A, B) (rolling massage elements) (para [0047]) made of a first material, wherein the first material is synthetic rubber (para [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first material to comprise synthetic rubber as taught by Slocum in order to provide a material with suitable price .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al and Chen et al as applied to claim 7 above, and further in view of Babiarz et al (2015/0313789).
Regarding claim 10, modified Joseph disclose a second material.  
Modified Joseph does not disclose said second material comprises metal.
However, Babiarz in figs 1-4 teaches a massage device including a cover (50) with an interior cavity (52) with a thermal retention material (54) comprising metal beads (para [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second material of modified Joseph by filling the hollow cavity with a thermal fill material such as metal beads as taught by Babiarz in order to provide thermal therapy in conjunction with the balls for massage (Babiarz, para [0009]).
   Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al and Chen et al as applied to claim 7 above, and further in view of Giddings et al (2019/0008716).
Regarding claim 11, modified Joseph disclose a second material.  
Modified Joseph does not disclose said second material comprises sand.
However, Giddings in fig 1 teaches a massage device (1) which includes a hollow body and filled with material such as sand (para [0140]).
.
Claim 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al and Chen et al as applied to claim 1 above, and further in view of Benson-Gorelick (2008/0287842).
Regarding claim 12, modified Joseph discloses a plurality of balls and a cylindrical tube.
Modified Joseph does not disclose each said ball has an outside diameter larger than the inside diameter of said cylindrical tube.
However, Benson-Gorelick teaches a massage device including a plurality of balls (12, 14) (first, second object) and a tube (16) (shell) made of an elastic material (para [0019]), and wherein each said ball (12, 14) has an outside diameter larger than the inside diameter of said cylindrical tube (16) (the shell can be a form fitting material may be used to surround and constrict the movement of the balls, and as shown in fig 1, can form a pinched area between the balls (12, 14)) (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Joseph so that each said ball has an outside diameter larger than the inside diameter of said cylindrical tube as taught by Benson-Gorelick in order to allow or restrict the movement of the balls within the cylindrical tube (Benson-Gorelick, para [0027]).

Regarding claim 14, modified Joseph discloses a plurality of balls. 
Modified Joseph does not disclose the outside diameter of said ball is different from another said ball.
However, Benson-Gorelick teaches a massage device including a plurality of balls (12, 14) (first, second object) and a tube (16) (shell) made of an elastic material (para [0019]), and wherein each ball may have a different size (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of balls of modified Joseph so that the outside diameter of said ball is different from another said ball as taught by Benson-Gorelick in order to provide a certain size to provide a contact area upon the user as needed (Benson-Gorelick, para [0044]).
Regarding claim 16, modified Joseph disclose a cylindrical tube made of a flexible and stretchable material.
Modified Joseph does not disclose said flexible and stretchable material encases the plurality of said balls with tension, whereby said tension reduces movement of said balls inside said cylindrical tube.
However, Benson-Gorelick teaches a massage device including a plurality of balls (12, 14) (first, second object) and a tube (16) (shell) made of a flexible and stretchable material (para [0019]), and wherein said flexible and stretchable material encases the plurality of said balls (12, 14) with tension, whereby said tension reduces 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cylindrical tube of modified Joseph so that the flexible and stretchable material of the cylindrical tube encases the plurality of said balls with tension, whereby said tension reduces movement of said balls inside said cylindrical tube as taught by Benson-Gorelick in order to allow or restrict the movement of the balls within the cylindrical tube (Benson-Gorelick, para [0027]).
Regarding claim 17, the modified Joseph’s reference discloses the tension of said flexible and stretchable material around the plurality of said balls creates a waveform profile along the longitudinal length of said massage tool, whereby a valley curve is formed between adjacent balls (as shown in fig 1, the cylindrical tube (16 of Benson-Gorelick) can form a pinched area between the balls (12, 14)) (Benson-Gorelick, para [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Losole (10,507,160), Dorshow (2010/0137763), Herbert (2010/0087762), Henderson (2003/0144616), and Devlin (2004/0243035) disclose massage device including a plurality of balls provided within a cylindrical sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                 
/COLIN W STUART/Primary Examiner, Art Unit 3785